Citation Nr: 1520042	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-36 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration, 
Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served in the American Revolutionary War in service of the United States.  He died in 1838.  The appellant, who has identified himself as a historian for a Veterans Memorial, is acting on behalf of the Veteran's kin.  
This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decisional letter by the Department of Veterans Affairs (VA), National Cemetery Administration (NCA), Memorial Programs Service Processing Site in Nashville, Tennessee.  

This matter was previously before the Board in February 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran had service with the 2nd New York Regiment in service of the United States.

2.  The Veteran's remains have not been shown to have never been recovered or identified, buried at sea, donated to science, or cremated with no interment of any portion of the ashes. 

3.  The proposed location for a government furnished memorial marker is not a cemetery.  


CONCLUSION OF LAW

The criteria for to a Government-furnished memorial headstone or marker have not been met. 38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.630(c) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions; however, those provisions are not applicable to the appellant's claim where resolution of the claim is as a matter of law, as in this case. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  The appellant has not alleged that he has been prejudiced by any lack of notice of the requirements to obtain the benefit sought. 

The appellant requests a Government furnished memorial headstone or marker for J.S.A., a Revolutionary War Veteran, to be placed in a private Veterans Memorial.  As noted above, the appellant, who has identified himself as a historian for the Veterans Memorial, is acting on behalf of the Veteran's kin.  (See correspondence from H.T.H., Jr. and S.H.B.)

Pursuant to 38 U.S.C.A. § 2306(b), the Secretary shall furnish, when requested, an appropriate Government memorial headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under § 2403, a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery.  

For the purposes of paragraph (1) under § 2306(b), an eligible individual is one of the following: (A) a veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the veteran. 38 U.S.C.A. § 2306(b)(2).  Additionally, for the purposes of paragraph (1), the remains of an individual shall be considered to be unavailable if the individual remains: (A) have not been recovered or identified; (B) were buried at sea, whether by the individual's own choice or otherwise; (C) were donated to science; (D) were cremated and the ashes scattered without internment of any portion of that ashes. 38 C.F.R. § 38.630(c).

Thus, there are three elements to be discussed: whether J.S.A. was a Veteran, whether the Veteran's remains are unavailable, and whether the memorial is for placement in an appropriate cemetery.

In the present case, Office of General Counsel, Department of Veterans Affairs correspondence reflects that only individuals who performed actual national service, changing the character of their service from state to national, may be eligible for a headstone or marker.  The correspondence notes, in pertinent part, as follows:

From the beginning of our Nation, there has existed a clear distinction between service in a state militia and service to the United States performed by members of a state militia.  The United States Supreme Court has held that service to the United States begins only after the state militia is ordered into national service and arrives at the place of rendezvous.  Houston v. Moore, 18 U.S. 1, 18-20 (1820) (Pennsylvania militia).  To be eligible for a headstone or marker, a state military member must have performed actual national service.  

A Muster roll reflects that the Veteran served with "Captain Elisha A. Benedict's Company, Second Regiment of New York Troop now in the services of the United Colonies under the Command of Col. Goose Van Schaick now stationed at Chambly Fort dated this 31 day of [unreadable] 1776. "

The claims file also includes an August 1832 sworn statement by the Veteran, then age 83, regarding his service during the Revolutionary War, and affirmed that he served under Captain Benedict, Col. Van Schaick, and another officer, and that he served in the army of the United States.

An undated statement from the NCA reflects that J.S.A. was an eligible Veteran; the Board agrees with this determination.  Thus, the first requirement has been met.

Turning to the second element, the Veteran's remains must be determined to be "unavailable" to be eligible for a Government-issued memorial headstone or marker under 38 C.F.R. § 38.630.  Correspondence from the appellant and from the Veteran's relatives, S.H.B. and H.T.H., Jr., reflects that the location of the Veteran's remains is unknown, but that he died in 1838 in Mexico, New York, approximately 35 to 40 miles from the Veterans Memorial.  While the location of his grave is now unknown to his family, this is not synonymous with a finding that his remains are unavailable.  The Veteran died more than six decades after the end of the Revolutionary War.  The evidence reflects that he was likely buried, with his wife, in Mexico, New York, where he died.  The evidence does not support a finding that it can be assumed that, at the time of the Veteran's death, his body was unrecoverable or unidentifiable due to such factors as a burning or drowning or burial in a mass grave.  The Board notes that the family knows where, and when, the Veteran died, and has indicated that he may have been buried on a farm cemetery or a cemetery in Mexico, New York.  Thus, it appears that the Veteran's remains were initially identified and buried, but that after more than 170 years, his family no longer knows the location of the burial site.

In the present case, the appellant is not asserting that the Veteran's remains have never been recovered or identified, or that they were buried at sea, donated to science, or cremated and the ashes scattered without internment of any portion of that ashes.  See 38 U.S.C.A. § 2306(b); 38 C.F.R. § 38.630(c).  The appellant is simply asserting that the location of the Veteran's grave is currently unknown to the Veteran's family.  Thus, a government issued memorial headstone or marker is not warranted.

In addition, turning to the third consideration, the Board notes that, pursuant to 38 U.S.C.A. § 2306(b)(1), and 38 C.F.R. § 38.630(c)(3), a government memorial headstone or marker to commemorate a veteran shall be placed in a national cemetery, a State veterans cemetery, or in a private cemetery.  In the present case, the appellant requests a memorial marker for placement in a Veterans Memorial, which is located on private business property.  The business includes greenhouses, a general store, a gift shop, and genealogical services.  Flagpoles, a helicopter, and a military tank are also on display.  The evidence is against a finding that it is a cemetery.  Thus, placement of a government memorial headstone or marker is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 38.631; however the Veteran is not eligible for a government furnished headstone or marker for his grave under that regulation because he did not die on or after November 1, 1990, and because it is unknown what cemetery, if any, his actual grave is located. 

The Board greatly appreciates the Veteran's service to the United States, and also the appellant's dedication to honoring the memory of service members.  However, the Board is bound by the relevant statutes and regulations.  See Owings v. Brown, 8 Vet. App. 17, 23  (1995).  Given the facts noted above, the Board concludes that the criteria for entitlement to a Government-issued memorial headstone or marker have not been met. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Entitlement to a Government-furnished memorial headstone or marker is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


